DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 7/8/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7,  15, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a rotational direction of the directional electrode” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “a direction that the directional electrode is aimed” of claim 1, line 9.  The context in the claim suggests that they are the same, but the different phraseology suggests that they are different.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.

Claim 15 recites “distance or direction of nerve tissue relative to said first tubular structure” in lines 4-5, but it is not clear if the “…direction of nerve tissue relative to said first tubular structure” of this recitation is the same as, related to, or different from “a direction of nerves located in said tissue relative to said first tubular structure” of claim 1, lines 9-11.  If they are the same, consistent terminology with the proper definite article (the) should be used.  If they are different or related, their relationship should be made clear.
Claim 17 recites “near a proximal end of the second structure” in lines 2-3, which is a relative term which renders the claim indefinite.  The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how close to the proximal end one must be so as to be considered “near” the proximal end.  
Claim 20 recites “said nerves” in line 5 in which there is insufficient antecedent basis for this recitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4, and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 7,079,883 (Marino)(previously cited).
With respect to claim 1, Marino teaches a stationary directional dilator, comprising:

a second structure (the obturator 120a of Marino) rotatably coupled to said first tubular structure, said second structure having a proximal end, a distal end, and a directional electrode (the electrodes 119 of Marino) located proximate said distal end and configured to transmit an electric signal to surrounding tissue when said directional electrode is in electrical communication with an intraoperative monitoring system; 
wherein said second structure is dimensioned to be rotated relative to the first tubular structure to thereby change a direction that the directional said electrode is aimed in order to determine a direction of nerves located in said tissue relative to said first tubular structure as said first tubular structure and said second structure are advanced through said tissue (FIGS. 18-19 and col. 7 of Marino).
With respect to claim 2, Marino teaches that said proximal end of said first tubular structure is dimensioned to receive at least a portion of said proximal end of said second structure (FIGS. 18-19 and col. 7 of Marino). 
With respect to claim 4, Marino teaches that said distal end of said second structure includes a beveled surface (the sloping surface of the obturator 120a of Marino) adjacent to the distal end of the first tubular structure, and wherein said directional electrode (the electrodes 119 of Marino) is disposed on the beveled surface (seen in FIG. 18 of Marino).
With respect to claim 15, Marino teaches that at least one of said first tubular structure and said second structure is configured with at least one of audio and visual emission capabilities to transmit at least one of audio and visual indicia to a user to communicate information .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marino.
Marino further teaches the extension of the obturator 120a forward out of the cannula 112 (col. 7 of Marino).  Marino further teaches the use of collars to control or limit the extension of cannulas (FIGS. 22-23 of Marino).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the collars at the proximal sections of the cannulas of FIGS. 29-30 of Marino so as to control or limit the amount of extension of the cannulas relative to each other. 
With respect to claim 5, Marino teaches or suggests that said proximal end of said second structure includes a collar member (the collar of the combination at the proximal end of the obturator 120a) dimensioned to be selectively rotated by a user relative to the first tubular structure in order to change a rotational direction of the directional electrode (the combination is capable of this action).
With respect to claim 7, Marino teaches or suggests that said collar (the collar of the combination at the proximal end of the obturator 120a) is positioned adjacent to the proximal end of said first tubular structure (the cannula 112 of Marino).

Claims 1-2, 4-5, 7, 13, 15-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0259108 (Miles).
Miles teaches a stationary directional dilator (FIGS. 3-4), comprising: a first tubular structure (the outer dilator 48 of Miles); and a second structure (the inner dilator 46 of Miles) rotatably coupled to said first tubular structure, said second structure having a second proximal end, a second distal end configured to be advanced towards said surgical target site, a second inner lumen extending from said second proximal end and to said second distal end, and an electrode (the electrode 204 of Miles) located on said second distal end and configured to transmit an electric signal to said tissue when said electrode is in electrical communication with an intraoperative monitoring system (paragraphs 0059-0060 of Miles).
Miles teaches that the dilators are capable of being in a longitudinally fixed relationship with each other and configured to be, during surgery, rotatable with each other (see also paragraphs 0054-0061 of Miles; FIGS. 3-4 of Miles).  Further, Miles teaches that the electrode 200 on the K-wire 44 may be physically rotated within the patient tissue (paragraph 0059 of Miles) and that the electrodes 204 and 206 operate in a similar manner as the electrode 200 on the K-wire 44 (paragraph 0060 of Miles). Thus, Miles explicitly or implicitly teaches that the electrodes 204 and 206 (and by extension the dilators 46 and 48 of Miles) rotate relative to each other since both operate in the similar manner as the rotational operation of the electrode 200.  Alternatively, Miles teaches that the electrode 200 on the K-wire 44 may be physically rotated within the patient tissue (paragraph 0059 of Miles) so as to monitor at any given point within the rotation (and hence get a better picture of the nerves and neural structures in the area) and that the electrodes 204 and 206 operate in a similar manner as the electrode 200 on the K-wire 44 
With respect to claim 1, Miles teaches or suggests a stationary directional dilator, comprising:
a first tubular structure (the outer dilator 48 of Miles) having a proximal end, a distal end, and an inner lumen extending between said proximal end and said distal end (FIGS. 2-4 of Miles); and 
a second structure (the inner dilator 46 of Miles) rotatably coupled to said first tubular structure, said second structure having a proximal end, a distal end, and a directional electrode (the electrode 204 of Miles) located proximate said distal end and configured to transmit an electric signal to surrounding tissue when said directional electrode is in electrical communication with an intraoperative monitoring system (paragraphs 0059-0060 of Miles; FIGS. 2-4 of Miles); 
wherein said second structure is dimensioned to be rotated relative to the first tubular structure to thereby change a direction that the directional said electrode is aimed in order to determine a direction of nerves located in said tissue relative to said first tubular structure as said first tubular structure and said second structure are advanced through said tissue (the above 103 analysis regarding the rotation aspect discussed in Miles).

With respect to claim 4, Miles teaches or suggests that said distal end of said second structure includes a beveled surface (the tapered portion of the dilator 46 of Miles) adjacent to the distal end of the first tubular structure (the dilator 48 of Miles), and wherein said directional electrode (the electrode 204 of Miles) is disposed on the beveled surface (the tapered portion of the dilator 46 of Miles).
With respect to claim 5, Miles teaches or suggests that wherein said proximal end of said second structure includes a collar (the non-tapered portion of the dilator 46 of Miles) dimensioned to be selectively rotated by a user relative to the first tubular structure in order to change a rotational direction of the directional electrode (the above 103 analysis regarding the rotation aspect discussed in Miles).
With respect to claim 7, Miles teaches or suggests that said collar is positioned adjacent to the proximal end of said first tubular structure (see the location of the non-tapered portion of the dilator 46 in FIG. 2-4 of Miles).
With respect to claim 15, Miles teaches or suggests that at least one of said first tubular structure and said second structure is configured to be in electrical communication with said intraoperative monitoring system, said intraoperative monitoring system configured to transmit at least one of audio and visual indicia to a user to communicate information pertaining to at least one of distance and direction of said nerves relative to said first tubular structure (paragraphs 0059-0060 of Miles).

advancing a first tubular dilator through tissue in a human subject (advancing the outer dilator 48 of Miles; paragraphs 0059-0060 of Miles);
rotating a second structure rotatably coupled to and disposed at least partially within said first tubular dilator such that a directional electrode disposed on a distal end of said second structure changes a direction in which the directional electrode faces, thereby changing a direction in which the second structure emits an electrical signal into said tissue via the directional electrode (rotating the inner dilator 46 of Miles with the electrode 204 of Miles; paragraphs 0059-0060 of Miles and the above 103 analysis); and 
iteratively changing the direction in which the electrode faces by rotating said second structure relative to said first tubular dilator until said electrical signal emitted from said directional electrode causes nerve tissue to innervate based on the electrical signal (paragraphs 0059-0060 of Miles and the above 103 analysis; iteratively rotating would have been obvious so that the practitioner can be sure of zeroing in on the nerve or neural structures). 
With respect to claim 20, Miles teaches or suggests (a) equipping at least one of said first tubular structure and said second structure with at least one of audio and visual emission capabilities; and (b) communicating to said user at least one of audio and visual information pertaining to at least one of the distance and direction of said nerves relative to said first tubular structure (paragraphs 0059-0060 of Miles).

s 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miles, in view of U.S. Patent Application Publication No. 2006/0058743 (Putz)(previously cited), U.S. Patent No. 6,529,774 (Greene) (previously cited), U.S. Patent No. 4,630,611 (King) (previously cited), or U.S. Patent Application Publication No. 2011/0301665 (Mercanzini) (previously cited).
Miles teaches a stationary directional dilator (FIGS. 3-4), comprising: a first tubular structure (the outer dilator 48 of Miles); and a second structure (the inner dilator 46 of Miles) rotatably coupled to said first tubular structure, said second structure having a second proximal end, a second distal end configured to be advanced towards said surgical target site, a second inner lumen extending from said second proximal end and to said second distal end, and an electrode (the electrode 204 of Miles) located on said second distal end and configured to transmit an electric signal to said tissue when said electrode is in electrical communication with an intraoperative monitoring system (paragraphs 0059-0060 of Miles).
Miles teaches the use of an electrode 204.  It is known in the art to use conductors and proximal contacts to connect electrodes to external equipment (paragraph 0043 and FIG. 1 of Putz; col. 10, lines 34-52 and FIGS. 2A-2B of Greene; col. 3, lines 21-61 and FIG. 2 of King; paragraphs 0082-0084 and FIG. 1 of Mercanzini).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a conductor and proximal contact in the system of Miles so that the electrode can function as intended, and/or a connection is required and Putz, Greene, King, or Mercanzini teaches one such connection, and/or it is a simple substitution of one known element for another to obtain predictable results.  
With respect to claim 9, the combination teaches or suggests that said second structure includes a collar at said proximal end (the collar formed by the recess of Putz, Greene, King, or 
With respect to claim 10, the combination teaches or suggests an electrical coupler in electrical communication to the electrode for the purpose of establishing electrical communication to said electrode when said electrical coupler is connected to an intraoperative monitoring system (the connectors to the proximal contact for the stimulation source; paragraph 0059 of Miles).

Claims 17 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0259108 (Miles)(previously cited), in view of one of Greene, King, or Mercanzini.
Miles teaches the use of electrodes 200, 204, and 206.  It is known in the art to use annular conductors inside of recesses so as to form proximal contacts to connect electrodes to external equipment (col. 10, lines 34-52 and FIGS. 2A-2D of Greene; col. 3, lines 21-61 and FIGS. 2, 4, and 5 of King; paragraphs 0082-0085, 0108-0111, 0115-0119, 0122-0125, 0157-0158 and FIGS. 1, 7A, 8A, 11A, and 18A of Mercanzini).  It would have been obvious to one of ordinary skill in the art at the time of invention to use annular conductors inside of recesses so as to form proximal contacts, as disclosed by Greene, King, or Mercanzini, in the system of Miles because it is a simple substitution of one known element for another to obtain predictable results.

With respect to claim 24, the combination teaches or suggests that the second structure includes a circumferential recess having a circumferential recessed electrode surface in electrical communication with the directional electrode (using the circumferential recessed electrode of the combination).

Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,079,883 (Marino)(previously cited), in view of one of U.S. Patent No. 6,529,774 (Greene)(previously cited), U.S. Patent No. 4,630,611 (King)(previously cited), or U.S. Patent Application Publication No. 2011/0301665 (Mercanzini)(previously cited), and further in view of U.S. Patent No. 2014/0114168 (Block)1.
Marino teaches an apparatus comprising:
an outer dilator (the cannula 112 of Marino) defining an inner lumen;

a directional electrode (the electrodes 119 of Marino) disposed at the distal end of the electrode structure.
Marino teaches the use of the electrodes 119.  It is known in the art to use annular conductors inside of recesses so as to form proximal contacts to connect electrodes to external equipment (col. 10, lines 34-52 and FIGS. 2A-2D of Greene; col. 3, lines 21-61 and FIGS. 2, 4 and 5 of King; paragraphs 0082-0085, 0108-0111, 0115-0119, 0122-0125, 0157-0158 and FIGS. 1, 7A, 8A, 11A, and 18A of Mercanzini).  It would have been obvious to one of ordinary skill in the art at the time of invention to use annular conductors inside of recesses so as to form proximal contacts, as disclosed by Greene, King, or Mercanzini, in the system of Marino (1) so that the electrode can function as intended, and/or (2) because a connection is required and Greene, King, or Mercanzini teaches one such connection, and/or (3) because it is a simple substitution of one known element for another to obtain predictable results.
Block teaches the use of orientations lines 40, 42 on dilator tubes 20, 120, 220 and probes 18 along the entire length of such tubes and probes including the connectors (FIGS. 1-3B and 5A-8 of Block) so as to provide reference points of the tubular devices (with its electrodes and notches) relative to the surgical field (paragraphs 0063-0064, 0067-0068, 0071, and 0074 of Block).  It would have been obvious to one of ordinary skill in the art at the time of invention to use orientation lines along the entire length of the tubular structures including the connectors of the combination so as to provide reference points of the tubular devices relative to the surgical field.

an outer dilator (the cannula 112 of Marino) defining an inner lumen;
an electrode structure (the obturator 120a of Marino) disposed at least partially within the inner lumen such that the electrode structure can rotate relative to the outer dilator, wherein the electrode structure defines a proximal end and a distal end;
a directional electrode (the electrodes 119 of Marino) disposed at the distal end of the electrode structure;
a circular collar disposed at the proximal end of the electrode structure, wherein the circular collar defines a circumferential recess having a circumferential recessed electrode surface in electrical communication with the electrode (the recess with the connecting wire’s surface being the electrode surface of Greene, King, or Mercanzini), wherein the circumferential recess divides the collar into a proximal collar portion and a distal collar portion (the collars on either side of the recess of Greene, King, or Mercanzini);
a proximal electrode marker disposed at the proximal collar portion; and a distal electrode marker disposed at the distal collar portion, wherein the proximal electrode marker, the distal electrode marker, and the electrode are aligned (the orientation lines of Block).
With respect to claim 22, the combination teaches or suggests an intraoperative monitor; and an electrical connector (the conductive surface connected to the connecting wire’s surface of Greene, King, or Mercanzini) in electrical communication with the intraoperative monitor (col. 4, lines 23-37; col. 5, lines 3-23; col. 6, lines 31-56 of Marino), wherein the electrical connector is clipped or clamped into the recess such that the electrical connector is in electrical 
With respect to claim 23, the combination teaches or suggest that the distal end of the electrode structure includes a beveled surface (the sloping surface of the obturator 120a of Marino in FIG. 18 of Marino); and wherein the directional electrode is disposed on the beveled surface (the placement of the electrodes 119 on the sloping surface of the obturator 120a of Marino in FIG. 18 of Marino).

Claims 21-23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0259108 (Miles)(previously cited), in view of one of Greene, King, or Mercanzini, and further in view of Block.
Miles teaches a stationary directional dilator (FIGS. 3-4), comprising: a first tubular structure (the outer dilator 48 of Miles); and a second structure (the inner dilator 46 of Miles) rotatably coupled to said first tubular structure, said second structure having a second proximal end, a second distal end configured to be advanced towards said surgical target site, a second inner lumen extending from said second proximal end and to said second distal end, and an electrode (the electrode 204 of Miles) located on said second distal end and configured to transmit an electric signal to said tissue when said electrode is in electrical communication with an intraoperative monitoring system (paragraphs 0059-0060 of Miles).
Miles teaches that the dilators are capable of being in a longitudinally fixed relationship with each other and configured to be, during surgery, rotatable with each other (see also paragraphs 0054-0061 of Miles; FIGS. 3-4 of Miles).  Further, Miles teaches that the electrode 200 on the K-wire 44 may be physically rotated within the patient tissue (paragraph 0059 of 
Miles teaches the use of electrodes 200, 204, and 206.  It is known in the art to use annular conductors inside of recesses so as to form proximal contacts to connect electrodes to external equipment (col. 10, lines 34-52 and FIGS. 2A-2D of Greene; col. 3, lines 21-61 and FIGS. 2, 4, and 5 of King; paragraphs 0082-0085, 0108-0111, 0115-0119, 0122-0125, 0157-0158 and FIGS. 1, 7A, 8A, 11A, and 18A of Mercanzini).  It would have been obvious to one of ordinary skill in the art at the time of invention to use annular conductors inside of recesses so as to form proximal contacts, as disclosed by Greene, King, or Mercanzini, in the system of Miles because it is a simple substitution of one known element for another to obtain predictable results.
Block teaches the use of orientations lines 40, 42 on dilator tubes 20, 120, 220 and probes 18 along the entire length of such tubes and probes including the connectors (FIGS. 1-3B and 
With respect to claim 21, the combination teaches or suggests an apparatus comprising:
an outer dilator (the outer dilator 48 of Miles) defining an inner lumen;
an electrode structure (the inner dilator 46 of Miles) disposed at least partially within the inner lumen such that the electrode structure can rotate relative to the outer dilator (the above 103 analysis regarding the rotation aspect discussed in Miles), wherein the electrode structure defines a proximal end and a distal end;
a directional electrode (the electrode 204 of Miles) disposed at the distal end of the electrode structure;
a circular collar disposed at the proximal end of the electrode structure, wherein the circular collar defines a circumferential recess having a circumferential recessed electrode surface in electrical communication with the electrode (the recess with the connecting wire’s surface being the electrode surface of Greene, King, or Mercanzini), wherein the circumferential recess divides the collar into a proximal collar portion and a distal collar portion (the collars on either side of the recess of Greene, King, or Mercanzini);
a proximal electrode marker disposed at the proximal collar portion; and a distal electrode marker disposed at the distal collar portion, wherein the proximal electrode 
With respect to claim 22, the combination teaches or suggests an intraoperative monitor; and an electrical connector (the conductive surface connected to the connecting wire’s surface of Greene, King, or Mercanzini) in electrical communication with the intraoperative monitor (paragraphs 0059-0060 of Miles), wherein the electrical connector is clipped or clamped into the recess such that the electrical connector is in electrical communication with the electrode surface, thereby placing the electrode disposed at the distal end of the electrode structure in electrical communication with the intraoperative monitor.
With respect to claim 23, the combination teaches or suggest that the distal end of the electrode structure includes a beveled surface (the sloping surface of the inner dilator 46 of Miles in FIG. 3 of Miles); and wherein the directional electrode is disposed on the beveled surface (the placement of the electrode 204 on the sloping surface of the inner dilator 46 of Miles in FIG. 3 of Miles).
With respect to claim 25, the combination teaches or suggests that the circumferential recess divides the collar into a proximal collar portion and a distal collar portion (the collars on either side of the recess of Greene, King, or Mercanzini); wherein the stationary directional dilator comprises: a proximal electrode marker disposed at the proximal collar portion; and a distal electrode marker disposed at the distal collar portion; and wherein the proximal electrode marker, the distal electrode marker, and the electrode are aligned (the orientation lines of Block).

Response to Arguments
The Applicant’s arguments filed 7/8/2021 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejection of claims 21-22 based on Marino; one of Greene, King, or Mercanzini; and Block
The Applicant asserts that:

    PNG
    media_image1.png
    374
    793
    media_image1.png
    Greyscale

This argument is not persuasive since claims 21-22 are now rejected on a different embodiment of Marino, i.e., FIGS. 18-19 of Marino.  This new embodiment has a series of circumferential electrodes and notches on its devices which would benefit from the marks of Block.
The Applicant asserts:

    PNG
    media_image2.png
    175
    804
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    70
    786
    media_image3.png
    Greyscale


With respect to King, the comparison of the circumferential placements of the contacts 50, 52, 54, 56, 58, and 60 with the equivalent circumferential placement of the electrodes 34, 36, 38, 40, and 42 in FIGS. 2, 4, and 5 shows that both contacts and electrodes are flush with the outer surface.   Further, the circumferential placement of the electrodes 34, 36, 38, 40, and 42 in FIGS. 2, 4, and 5 relative to the placement of the outer surface show that the electrodes 34, 36, 38, 40, and 42 in FIGS. 2, 4, and 5 (and by extension the contacts 50, 52, 54, 56, 58, and 60) are recessed in the outer surface.  Thus, King shows that the contacts 50, 52, 54, 56, 58, and 60 are circumferential recessed electrodes.
With respect to Mercanzini, FIGS. 7A, 8A, 11A, and 18A of Mercanzini shows that the contacts 426 are embedded in the outer surface, thus showing that the contacts 426 are circumferential recessed electrodes.
Thus, the rejection based on Marino; one of Greene, King, or Mercanzini; and Block is proper.
Prior art rejection of claims 21-22 based on Miles; one of Greene, King, or Mercanzini; and Block
The Applicant did not directly address this rejection and the Examiner cannot find a reason to withdraw it.  To the extent that the above argument with respect to Greene, King, and Mercanzini is applicable here, the rejection based on the use of Greene, King, and Mercanzini is proper for this rejection for the same reason as why it was proper with respect to the rejection based on Marino; one of Greene, King, or Mercanzini; and Block.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Application Publication No. 2007/0213584 (Kim ‘584)(previously cited) teaches the use of an access device (FIG. 7A-7B of Kim ‘584).  Kim ‘584 further teaches that the device may be used in conjunction with the components and systems of U.S. Patent Application Publication No. 2006/0206178 (Kim ‘178)(previously cited).  Kim ‘178 teaches the use of a trocar 102 and one or more conventional illumination, visualization, analytical and/or imaging components used to illuminate, visualize, analyze or image the surrounding anatomical environment (paragraph 0039 of Kim ‘178).  It would have been obvious to one of ordinary skill in the art to use the trocar and the one or more conventional illumination, visualization, analytical and/or imaging components of Kim ‘178 in the system of Kim ‘584 (1) since Kim ‘584 explicitly states that the system can be used with such systems and components, and/or (2) so as to provide a means of delivering the access device of Kim to the target area and to illuminate, visualize, analyze or image the surrounding anatomical environment.
2.  Furthermore, Kim ‘584 teaches that such monitoring devices are located on the access device (paragraphs 0040, 0048, and 0049 of Kim ‘584).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the electrode of Miles on the access device of the combination so as to inform the practitioner of the presence or distance of nearby nerves.
Miles teaches the use of an electrode.  It is known in the art to use conductors and proximal contacts to connect electrodes to external equipment (paragraph 0043 and FIG. 1 of Putz; col. 10, lines 34-52 and FIGS. 2A-2B of Greene; col. 3, lines 21-61 and FIG. 2 of King; paragraphs 0082-0084 and FIG. 1 of Mercanzini).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a conductor and proximal contact in the system so that the electrode can function as intended, and/or a connection is required and Putz, Greene, King, or Mercanzini teaches one such connection, and/or it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 1, the combination teaches or suggests a stationary directional dilator, comprising:
a first tubular structure  (the trocar of Kim ‘178) having a proximal end, a distal end, and an inner lumen extending between said proximal end and said distal end; and 
a second structure (the access device of FIGS. 7A-7B of Kim ‘584) rotatably coupled to said first tubular structure, said second structure having a proximal end, a distal end, and a directional electrode (the electrode of Miles) located proximate said distal end and configured to transmit an electric signal to surrounding tissue when said 
wherein said second structure is dimensioned to be rotated relative to the first tubular structure to thereby change a direction that the directional said electrode is aimed in order to determine a direction of nerves located in said tissue relative to said first tubular structure as said first tubular structure and said second structure are advanced through said tissue (the trocar of Kim ‘178 with the access device of FIGS. 7A-7B of Kim ‘584)
With respect to claim 16, the combination teaches or suggests a method of determining the direction of nerves relative to a dilator during the creation of an operative corridor through tissue in a human subject, comprising the steps of: 
advancing a first tubular dilator through tissue in a human subject (advancing the trocar of Kim ‘178; paragraphs 0059-0060 of Miles);
rotating a second structure rotatably coupled to and disposed at least partially within said first tubular dilator such that a directional electrode disposed on a distal end of said second structure changes a direction in which the directional electrode faces, thereby changing a direction in which the second structure emits an electrical signal into said tissue via the directional electrode (rotating the access device of FIGS. 7A-7B of Kim ‘584 with the electrode of Miles; paragraphs 0059-0060 of Miles); and 
iteratively changing the direction in which the electrode faces by rotating said second structure relative to said first tubular dilator until said electrical signal emitted from said directional electrode causes nerve tissue to innervate based on the electrical . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the provisional application (61/715956) of Block supports the subject matter to which the Examiner relies upon.  However, the provisional application (61/612195) of which the present application claims priority does not support all the features of claims 21-23 and 25.  Since the provisional application of Block was filed before any application to which the present application claims priority and also supports the subject matter of claims 21-22, Block is prior art against claims 21-23 and 25.
        2 Also, Marino teaches that it is known in the art to provide electrodes so as to inform the practitioner of the presence or distance of nearby nerves (col. 4, lines 24-37 of Marino).